    Case: 1:19-mc-00207 Document #: 3 Filed: 03/25/19 Page 1 of 2 PageID #:33




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

In the Matter of the Search of:

The single-family home located at 3110
                                               Case Number:        lgMss?
South 53rd Court, Cicero, Illinois, Magistrate             Judge Jeffrey Cole
further described in Attachment A
                                               I]NDER SEAL

                                          ORDER

      The UNITED STATES OF AMERICA by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, having moved this Court

to Seal the Search Warrant, Application, and Affidavit, and having demonstrated

good cause    in support of its     motion, specifrcally, that disclosure of the Search

Warrant, Application, and Affrdavit would jeopardize the investigation by providing

the subject of the investigation an opportunity to destroy evidence or flee, jeopardize

the safety of the agents executing the warrant by alerting the occupants in advance

to the execution of the search warrant, and jeopardize the investigation by disclosing

the details of facts known to investigators, the identities of witnesses, and the
investigative strategy.

      IT IS HEREBY ORDERED TIIAT the Search Warrant, Application, and
Affidavit be kept under seal for L80 days from the date of this Order, until September

21,2111g,or   until further order   of the court, which may include extensions of the seal

upon a showing of good cause.




                                                                                             3
     Case: 1:19-mc-00207 Document #: 3 Filed: 03/25/19 Page 2 of 2 PageID #:33




      This Order does not prohibit law enforcement personnel from disclosing the

search warrant as necessary to facilitate the enforcement of criminal law, including

the execution of the warrant, or to any federal official to assist the official receiving

the information in the performance of that official's duties.

ENTER:




DATE: March 25,2019




                                           2
